Citation Nr: 1538315	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected traumatic arthritis of the left ankle ("left ankle disability").  

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), left ankle disability, and/or lumbar strain, including the medications taken for those disabilities.  

3.  Entitlement to service connection for erectile dysfunction/impotence, to include as secondary to service-connected posttraumatic stress disorder (PTSD), left ankle disability, and/or lumbar strain including the medications taken for those disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1989 and from February 2001 to September 2001.  He also had additional service with the Army National Guard.  Although he served during the Persian Gulf War era, he is not a Persian Gulf War Veteran.

In June 2007 and in September 2008, administrative decisions determined that the Veteran's discharge from the military was under conditions other than honorable for the period of service from December 2004 to December 2005.  The Veteran did not timely appeal these determinations, and these decisions became final.  Therefore, the Veteran is not entitled to VA compensation benefits for his period of service from December 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2008 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board previously remanded the issues on appeal for additional development in April 2011 and January 2015.  The most recent remand will be discussed in detail below.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records pertinent to the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's current right lateral epicondylitis stems from an injury that occurred during a period of active duty service from December 2004 to December 2005 that has been determined to be under other than honorable conditions; and, therefore, he is not entitled to VA benefits.   

2.  The preponderance of the evidence does not show that the Veteran's current right lateral epicondylitis is proximately due to, or permanently aggravated by, his service-connected left ankle disability.  

3.  The preponderance of the evidence does not show that the Veteran's current gastrointestinal disability is etiologically related to his active duty; nor does the evidence show that his gastrointestinal disability is proximately due to, or permanently aggravated by, his service-connected disabilities.

4.  The preponderance of the evidence does not show that the Veteran's current erectile dysfunction/impotence is etiologically related his active duty service; nor does the evidence show that his erectile dysfunction/impotence is proximately due to, or permanently aggravated by, his service-connected disabilities.    


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right elbow disability, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria to establish entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected PTSD, left ankle disability and/or lumbar strain, including the medications taken for those disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria to establish entitlement to service connection for erectile dysfunction/impotence, to include as secondary to service-connected PTSD, left ankle disability and/or lumbar strain, including the medications taken for those disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in May 2006, October 2010, and June 2011.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The Veteran was afforded a VA examination in August 2012 for his service connection claim for a right elbow disability; however, in the January 2015 Board remand, the Board found that the VA examiner's opinion was inadequate for failing to specifically discuss the presence or absence of the causes/risks factors for bursitis in the Veteran's case; failing to provide an opinion on direct service connection, including to address the Veteran's crutch use and its impact, if any, on his right elbow disability; and for failing to address aggravation with regards to secondary service connection.  

The RO scheduled the Veteran for a new VA examination for his claimed right elbow disability as well as VA examinations for his service connection claims for a gastrointestinal disability and erectile dysfunction/impotence.  The Veteran failed to report for his February 2015 VA examination.  An April 2015 correspondence demonstrates that the Veteran was aware of the date for his examination, yet offered no explanation for his failure to report.  Therefore, the Board finds that VA has met its duty to assist in providing for an examination with regard to his claims of entitlement to service connection for a right elbow disability, gastrointestinal disability, and erectile dysfunction/impotence.  Consequently, the Board will proceed with adjudicating the service connection claims based on the evidence of record in accordance with 38 C.F.R. § 3.655 (b) (When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran contends that in 2005, he injured his right elbow when he was getting down from a two and a half ton truck and struck the truck.  He stated that his right elbow became swollen, which later subsided.  He said he has had continuous right elbow pain to the present.  See VBMS Notes, October 2005 STR, August 2012 VA examination, and March 2006 statement.  In addition, the Veteran asserts that the use of crutches, or a cane, which he needed for ambulation, for his service-connected left ankle disability that aggravated and increased his right elbow pain.  See VBMS Notes, October 2005 STR and July 2006, January 2010, and December 2011 VA treatment records.

The Veteran contends that his gastrointestinal disability was incurred during active duty service.  Alternatively, the Veteran asserts that his gastrointestinal disability was caused by the medications he used for his service-connected disabilities.  See April 2011 Notice of Disagreement.  

The Veteran contends that his erectile dysfunction was incurred during active duty service.  Alternatively, the Veteran asserts that his erectile dysfunction was caused by his service-connected disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	Right Elbow Disability

October 2005 STRs document that the Veteran had originally injured his right elbow in March 2005 when he struck his right elbow on a two a half ton truck.  At the time of the injury, the Veteran experienced immediate swelling that eventually subsided.  The Veteran reported current symptoms of pain and swelling for the past two weeks, being unable to straighten or flex his elbow, and had increased pain using one crutch.  An October 2005 radiology report of his right elbow indicated that the Veteran had discontinuous olecranon spur with suspected bursitis present.  The Veteran had diagnoses for contracture elbow and lateral epicondylitis (tennis elbow).  

VA treatment records from April 2006 to December 2011 document that the Veteran continued to complain of right elbow pain and to report aggravating right elbow pain while using a cane to offload his left ankle.  See VBMS Notes, April 2006, July 2006, June 2009, January 2010, March 2010, June 2011, and December 2011 VA treatment records.  The Veteran was diagnosed with right lateral epicondylitis.  See July 2006 VA treatment record.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's current right lateral epicondylitis does not warrant service connection.  

As an initial matter, the Board reiterates that the Veteran was deemed, in June 2007 and September 2008 administrative decisions, not entitled to VA benefits for his period of active duty service from December 2004 to December 2005 due to his discharge for other than honorable conditions.  The Veteran contends that his current right elbow disability had its onset in 2005.  However, service connection for an injury that occurred during this period of service cannot be awarded VA benefits.   

In addition, the Veteran argues that his current right elbow disability was aggravated by his service-connected left ankle disability, to include the impact of the use of his crutches or cane.  

As previously stated above, the Veteran was afforded an August 2012 VA examination that the Board, in a January 2015 remand, found to be inadequate.  The Board finds that as the August 2012 examiner did not provide a complete rationale for his opinion, nor addressed all of the Veteran's raised theories of entitlement for service connection for his right elbow disability, the August 2012 VA opinion has no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Miller v. West, 11 Vet. App. 345 (1998).  

The Board finds that the Veteran has not presented any competent evidence that his right elbow disability was either caused by, the result of, or permanently worsened beyond its natural progression by his service-connected left ankle disability.  The Board acknowledges the Veteran's contention that he experienced increased pain in his right elbow due to the impact of using crutches or a cane for ambulation for his service-connected left ankle disability.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current right elbow symptoms to his service-connected left ankle disability, including any impact or effect of the use of crutches or a cane.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address either causation or aggravation, and thus, offers little probative value.  

Finally, the Board notes that as the Veteran has failed to report for his VA examination, he lost the opportunity to develop evidence that may have helped to support his claim.  Therefore, the Board could only consider the evidence before it.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's right elbow disability does not warrant service connection on either a direct or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and service connection for a right elbow disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Gastrointestinal Disability and Erectile Dysfunction/Impotence

The Veteran's service treatment records for his periods of active duty service from August 1984 to April 1989 and from February 2001 to September 2001 do not reflect any complaints, treatment, or diagnosis for gastrointestinal problems or erectile dysfunction.  As stated above, the Veteran is not entitled to VA benefits for the period from December 2004 to December 2005.  

Following service, the Veteran was diagnosed with gastritis and gastroesophageal reflux disease (GERD).  See VBMS Notes, December 2010 VA treatment record and June 2013 VA treatment record, Virtual VA, received 7/21/2014, pg. 47.  A December 2010 VA treatment record reflects that the Veteran experienced gastrointestinal (GI) problems due to his use of Goody powder for his left ankle, so further use was discouraged.  No etiological opinion was provided that his current GI disability was caused by such medication.  

Post-service VA treatment records also document that the Veteran complained of erectile dysfunction.  See VBMS Notes, August 2005 VA treatment record.  The Veteran was diagnosed with erectile dysfunction and prescribed medication.  See VBMS Notes, June 2009 VA treatment record.  In a December 2010 VA treatment record, the VA treating physician diagnosed the Veteran with impotence of organic origin.  

The January 2015 Board remand discussed a variety of medications that the Veteran used for his service-connected disabilities and suggested that an opinion should be obtained as to whether these medications caused or aggravated the Veteran's GI disability and/or erectile dysfunction/impotence.  

As previously discussed, the Veteran was afforded VA examinations for his GI disability and erectile dysfunction/impotence; he did not report.  

Based on a careful review of the evidence, the Board finds that the evidence does not demonstrate that the Veteran's current GI disability or current erectile dysfunction are etiologically related to his active duty service, or proximately due to, or aggravated by, his service-connected disabilities, to include any medication taken for those disabilities.  

The evidence does not show that the Veteran had any GI problems or erectile dysfunction during his active duty service.  The Veteran was first diagnosed with GI problems in December 2010 and erectile dysfunction in August 2005.  As there is no evidence of any in-service incurrence of GI problems or erectile dysfunction, and no evidence that the Veteran's current GI disability or erectile dysfunction was incurred during service, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a GI disability or erectile dysfunction/impotence.  

In addition, the evidence does not show that the Veteran's current GI disability or erectile dysfunction/impotence were either caused by, the result of, or permanently worsened beyond its natural progression by, his service-connected disabilities, to include any medications taken for those disabilities.  The Board acknowledges the Veteran's contentions that his current GI disability and erectile dysfunction are related to his service-connected disabilities, to include the medications taken for those disabilities.  Although the December 2010 VA treating physician suggested that a specific medication taken for the Veteran's left ankle may have caused GI problems, there was no opinion directly linking such medication to his current disability.  Moreover, there was no opinion linking the Veteran's erectile dysfunction to any medications.  Indeed, the December 2010 VA treating physician suggested that his impotence had an organic origin.  The Veteran has not demonstrated the requisite specialized knowledge that would allow him to relate his current GI problems and/or erectile dysfunction to his service-connected disabilities, to include the use of medications for those disabilities.  Therefore, the Board finds that the Veteran's lay testimony is not competent to address causation or aggravation, and thus, offers little probative value.  

In sum, the preponderance of the evidence shows that the Veteran's GI disability and erectile dysfunction/impotence do not warrant service connection on either a direct or secondary basis, therefore, the benefit-of-the-doubt rule does not apply, and service connection for a GI disability and erectile dysfunction/impotence must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected left ankle disability, is denied.

Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected PTSD, left ankle disability and/or lumbar strain, including the medications taken for those disabilities, is denied.  

Entitlement to service connection for erectile dysfunction/impotence, to include as secondary to service-connected PTSD, left ankle disability and/or lumbar strain, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


